DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 17 May 2021 is acknowledged.  The traversal is on the ground(s) that under 37 C.F.R. §1.475 National Stage applications containing claims to different categories of invention are considered to have unity of invention if the claims are drawn to a combination of categories including a product, a process specially adapted for the manufacture of the product and a use of the product.   
However, 37 C.F.R. §1.475, “unity of invention before the international searching authority, the international preliminary examining authority and during the national stage” states the following:
“PCT Rule 13.2 as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. Those categories, which now appear as a part of Chapter 10 of the International Search and Preliminary Examination Guidelines, may be obtained from the Patent Examiner’s Toolkit link or from WIPO’s website (www.wipo.int/pct/en/texts/gdlines.htm). The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art.  The determination is made based on the contents of the claims as interpreted in light of the description and drawings. Chapter 10 of the International Search and Preliminary Examination Guidelines also contains examples concerning unity of invention." ( MPEP 1850 I – Requirement for “Unity of Invention”, MPEP Appendix T – Patent Cooperation Treaty Rule 13.1 and 13.2, emphasis added
On page 3 of the reply Applicant notes that MPEP §803 establishes that if the search and examination of an entire application can be made without a serious burden, the Examiner must examine it on the merits.  However, this section of the MPEP pertains to national applications filed under 35 U.S.C. 111(a).  The Examiner notes that there is no requirement of a serious search burden for a restriction of an application filed under 35 U.S. 371 rather there Examiner is only required to establish that there is no unity of invention between the designated groups of invention. In the requirement for restriction filed 9 April 2021, the Examiner established that there was no unity of invention. This point notwithstanding, the Examiner notes that given that the invention of Group I is directed towards an article having specific layer arrangement and the invention of Group II is directed towards a molding method, a thorough search and consideration of the merits of Group II and likely amendments of the claim(s) of Group II would require the consideration of classifications and technologies which would not necessarily be considered when examining Group I.  As such, the requirement is still deemed proper and is therefore made FINAL.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US 6,398,059 (“Hayashi”).
Regarding claims 1 and 5, Hayashi discloses a multilayer, coinjection molded article having a b/a/b layer arrangement wherein layer (a) is formed from a barrier resin (A) and layer (b) is formed from a thermoplastic resin composition (B) which comprises a polyolefin (abstract, col. 1 lines 51-59, col. 19 line 29-48, col. 22 lines 50-65). The barrier resin (A) may comprise an EVOH resin having an ethylene content of 5 to 60 mol% and a degree of saponification of at least 85% (col. 2 lines 4-8). The barrier resin (A) may additionally comprise from 5 to 5,000 ppm of an alkali metal salt which may be, inter alia, sodium stearate or potassium stearate (col. 5 lines 37-51) which reads on the alkali metal salt of a fatty acid recited in claims 1 and 5. The range of amounts of sodium or potassium stearate taught by Hayashi encompasses, and therefore renders obvious range of amounts claimed (see MPEP 2144.05).
The thermoplastic resin composition (B) may be a composition comprising a compatibilizer (C) and a thermoplastic resin (D) (col. 12 line 61-col. 13 line 3, col. 19 lines 40-48). The thermoplastic resin (D) may be a high density polyethylene (col. 14 lines 31-56, col. 20 lines 50-53). The compatibilizer (C) may be a maleic anhydride modified polyolefin comprising from 2 to 15 mol% of maleic anhydride (col. 13 lines 48-68). The compatibilizer (C) is present in thermoplastic resin composition (B) in amounts of from 1 to 85 wt%.  Taking into consideration the amounts of the compatibilizer (C) and the degree of maleic anhydride modification of the compatibilizer (C) the Examiner calculates that the maleic anhydride modification rate relative to the 
Regarding claim 4, within the thermoplastic resin composition (B) the compatibilizer (C) (i.e. the maleic anhydride modified polyethylene) and the thermoplastic resin (D) (i.e. the HDPE) are each present in ranges of amounts of 1 to 99 wt% (col. 22 lines 13-20).  As such, the teachings of Hayashi reasonably encompasses embodiments in which the weight ratio of the maleic anhydride modified polyethylene (C) ranges from 0.01 to 0.99 which encompasses, and therefore renders obvious, the claimed range. 
Regarding claims 9 and 10, the disclosed article may be a cap or container (col. 19 lines 21-28, col. 23 lines 55-58).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moritani et al., US 4,929,482 (“Moritani”) in view of Tsuji et al., US 2005/0153087 (“Tsuji”) and Lee et al., US 2011/0027583 (“Lee”).
Regarding claims 1 and 5,
Moritani is silent regarding the EVOH composition comprising an alkali metal salt of a fatty acid and the adhesive layer comprising both an unmodified high density polyethylene (HDPE) and a maleic anhydride modified HDPE.  
Tsuji discloses a gas barrier composition comprising 70 to 98.9 wt% of an EVOH gas barrier resin (C) [abstract, 0001, 0007, 0018-0020, 0022, 0061-0070].  The gas barrier composition is suitable for use in multilayer food packaging [0025, 0125].  The EVOH resin of the gas barrier composition may comprise 5 to 5,000 ppm of an alkali metal salt in order to improve inter-layer adhesion and compatibility [0070].  The alkali metal salt may be, inter alia, sodium or potassium stearate [0070].
Lee discloses an adhesive resin composition comprising from 65 to 98 wt% of an olefin polymer and from to 2 to 30wt% of a modified polyolefin [abstract, 0001, 0004, 0007, 0008, 0009, 0014].  The olefin polymer is preferably HDPE [0008]. The modified polyolefin is preferably a HDPE resin which has been grafted with maleic anhydride [0009, 0011]. The degree of grafting is in the range of from about 0.1 to about 4.0 wt% [0011]. The adhesive is useful for bonding to EVOH resins [0017].  The adhesive resin composition exhibits an unexpectedly superior balance of adhesion and clarity [0003]. 
Moritani and Tsuji are both directed towards the use of an EVOH resin as gas barriers in multilayer food packaging.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from 5 to 5,000 ppm of potassium or sodium stearate into the EVOH resin of the EVOH gas barrier of the container of Moritani as taught by Tsuji with the expectation of improving inter-layer adhesion and compatibility.  
Moritani and Lee are both directed towards multilayer food packaging material which use an adhesive to bond layers to EVOH resin layers. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the adhesive layers of the a coinjection molded multilayer food container of Moritani from the adhesive resin composition taught by Lee with the expectation of providing a superior balance of adhesion and clarity.  
The coinjection molded multilayer food container of modified Moritani would have comprised an EVOH resin gas barrier layer disposed between two adhesive layers.  The EVOH resin gas barrier layer would have read the claimed barrier layer and the two adhesive layers would have read on the claimed outer layers.  The EVOH resin of the gas barrier layer would have had an ethylene content of 25 to 60 mol% and a degree of saponification of at least 96% which reads on the corresponding limitations recited in claim 1.  The EVOH resin of the gas barrier layer would have comprised from 5 to 5,000 ppm of sodium stearate or potassium stearate which reads on the alkali metal salt recited in claims 1 and the sodium and potassium stearate recited in claim 5.
The adhesive layers would have comprised an unmodified HPDE and a maleic anhydride modified HDPE which reads on the unmodified HDPE and maleic anhydride modified polyethylene recited in claim 1.  The maleic anhydride modified HDPE of the adhesive layers would have been present in amounts of 2 to 30 wt% and a maleic anhydride content of from about 0.1 to about 4.0 wt%. As such, the maleic anhydride modification of the maleic anhydride HDPE would have ranged from 0.0002 to about 0.12 wt% relative to the whole adhesive composition.  Therefore, the maleic anhydride modification rate of the maleic anhydride HDPE of the adhesive layers would have 
Regarding claim 2, Moritani teaches that the EVOH resin of the gas barrier layer has a melt index (i.e. MFR) of from 0.2 to 60 g/10mins (col. 4 lines 22-25) and Lee teaches that the HDPE resin component of the disclosed adhesive composition have a melt index of from 1 to 200 g/10mins [0007].  As such, it is evident that the teachings of modified Moritani encompass, and therefore render obvious, the claimed MFR ratio.
Regarding claim 3, Lee teaches that the unmodified HDPE resin has a melt index of from 1 to 100 g/10 mins and that the maleic anhydride HDPE resin has a melt index of from 1 to 20 g/10mins [0007, 0011]. As such, it is evident that the teachings of modified Moritani encompass, and therefore render obvious, the claimed MFR ratio.
Regarding claim 4, as is noted above, Lee discloses an adhesive resin composition comprising from 65 to 98 wt% of an olefin polymer base resin and from to 2 to 30wt% of a modified polyolefin.  As such, reasonable teaches a mass ratio of maleic anhydride modified HDPE of from 0.02 to 0.3 which renders obvious the claimed range.
Regarding claims 6 and 7, Tsuji teaches incorporating a transition metal salt (B) and a thermoplastic resin (A) comprising a carbon-carbon double bond in the main chain [0007, 0020, 0022, 0032, 0036, 0050-0052]. The thermoplastic resin (A) functions as an oxygen scavenger [0036] and the transition metal salt (B) functions to improve the oxygen scavenging function of the thermoplastic resin (A)[0051]. The transition metal salt may be a cobalt salt [0052].  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the EVOH resin composition of the gas barrier layer of Moritani by incorporating the a inter alia, polyoctenylene [0042] as recited in claim 7.
Regarding claim 8, Moritani teaches incorporating a drying agent (i.e. moisture absorbent) into the EVOH resin of the barrier layer (col. 2 lines 7-10, col. 4 lines 46-col. 5 line 6).
Regarding claim 9, the container of modified Moritani reads on the claimed container.
Regarding claim 10, the Examiner notes that the broadest reasonable interpretation of the claim term “cap” encompasses an article that can cover something.  Moritani teaches that the disclosed article may be a cup (col. 10 lines 13-18). Given that a cup may be used to cover another article such as the end of a pipe or another cup, the cup disclosed by modified Moritani is reasonably interpreted as reading on the claimed cap. It is noted that Applicant’s specification does not provide a specific definition of the term “cap” and thus the Examiner is required to interpret the term under the broadest reasonable interpretation (see MPEP 2111).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0052225 to Kani et al. – discloses a multilayer molded article comprising thermoplastic layer/adhesive layer/EVOH layer/adhesive layer/thermoplastic layer arrangement wherein the article may be a container for storing food [0181, 0187].  The container may be formed by coinjection molding [0175].  The EVOH layer is formed from an EVOH resin composition comprising 60 to 99 wt% of a EVOH resin having an ethylene content of 20 to 60 mol% and a degree of saponification of 95 mol% or more [0035, 0036, 0044, 00144, 0145]. The EVOH resin composition may additionally comprise a sodium or potassium salt of stearic acid (i.e. sodium stearate or potassium stearate) [0051]. The adhesive layer may be formed from a variety of adhesive resins including modified olefin polymers [0176].

· US 2003/0018114 to Tai et al. – Discloses a multilayer molded article having an x/z/y/z/x layer arrangement wherein x denotes a resin layer, z denotes an adhesive resin layer, and y denote a layer formed from a resin composition comprising a gas barrier resin (A), a thermoplastic resin (B), a compatibilizer (C), a transition metal salt (D) [abstract, 0001, 0007, 0008, 02002].  The gas barrier resin (A) may be an EVOH resin having an ethylene content of between 5 and 60 mol% and degree of saponification of 90% or more [0067]. The resin composition may additional comprise an alkali metal salt of a fatty acid [0060]. The disclosed multilayer article may be formed by coinjection molding and may be a cap [0035, 0207].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782